Name: 2013/724/EU: Commission Implementing Decision of 5Ã December 2013 on a financial contribution from the Union towards emergency measures to combat Newcastle disease in Cyprus in 2013 (notified under document C(2013) 8560)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  EU finance;  Europe;  cooperation policy
 Date Published: 2013-12-07

 7.12.2013 EN Official Journal of the European Union L 328/121 COMMISSION IMPLEMENTING DECISION of 5 December 2013 on a financial contribution from the Union towards emergency measures to combat Newcastle disease in Cyprus in 2013 (notified under document C(2013) 8560) (Only the Greek text is authentic) (2013/724/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), in particular Article 6(2), Whereas: (1) Newcastle disease is an infectious viral disease of poultry and other captive birds with a severe impact on the profitability of poultry farming causing disturbance to trade within the Union and export to third countries. (2) In the event of an outbreak of Newcastle disease, there is a risk that the disease agent spreads to other poultry holdings within that Member State, but also to other Member States and to third countries through trade in live poultry or their products. (3) Council Directive 92/66/EEC (2) sets out measures which in the event of an outbreak of Newcastle disease have to be immediately implemented by Member States as a matter of urgency to prevent further spread of the virus. (4) In accordance with Article 84 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (3), the commitment of expenditure from the Union budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (5) Decision 2009/470/EC lays down the procedures governing the financial contribution from the Union towards specific veterinary measures, including emergency measures. Pursuant to Articles 3(2) and 6(2) of that Decision, Member States shall obtain a financial contribution towards the costs of certain measures to eradicate Newcastle disease. (6) Article 3(6) of Decision 2009/470/EC lays down rules on the percentage of the costs incurred by the Member State that may be covered by the financial contribution from the Union. (7) The payment of a financial contribution from the Union towards emergency measures to eradicate Newcastle disease is subject to the rules laid down in Commission Regulation (EC) No 349/2005 (4). (8) Outbreaks of Newcastle disease occurred in Cyprus. Cyprus took measures in accordance with Directive 92/66/EEC to combat those outbreaks. (9) The authorities of Cyprus informed the Commission and the other Member States in the framework of the Standing Committee on the Food Chain and Animal Health of the measures applied in accordance with Union legislation on notification and eradication of the disease and the results thereof. (10) The authorities of Cyprus have therefore fulfilled their technical and administrative obligations with regard to the measures provided for in Article 3(2) of Decision 2009/470/EC and Article 6 of Regulation (EC) No 349/2005. (11) At this stage, the exact amount of the financial contribution from the Union cannot be determined as the information on the cost of compensation and on operational expenditure provided are estimates. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Union to Cyprus 1. A financial contribution from the Union shall be granted to Cyprus towards the costs incurred by this Member State in taking measures pursuant to Articles 3(2) and 6(2) of Decision 2009/470/EC, to combat Newcastle disease in Cyprus in 2013. 2. The amount of the financial contribution mentioned in paragraph 1 shall be fixed in a subsequent decision to be adopted in accordance with the procedure established in Article 40(2) of Decision 2009/470/EC. Article 2 Payment arrangements A first tranche of EUR 250 000 for 2013 shall be paid to Cyprus as part of the Union financial contribution provided for in Article 1 paragraph 1. Article 3 Addressee This Decision is addressed to the Republic of Cyprus. Done at Brussels, 5 December 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (OJ L 260, 5.9.1992, p. 1). (3) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (4) Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (OJ L 55, 1.3.2005, p. 12).